—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
After two tests performed on petitioner’s urine sample yielded positive results for the presence of opiates, petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from using controlled substances. Contrary to petitioner’s contention, the misbehavior report, the positive results of the urinalysis tests and testimony from the correction officer who obtained the specimen constitute substantial evidence supporting the charge of drug use (see, Matter of Foust v Goord, 262 AD2d 904). Any confusion regarding the information contained on the urinalysis forms pertaining to the timing of the sample and its placement in the freezer was sufficiently explained during the hearing (see, Matter of Smart v Goord, 266 AD2d 606; Matter of Lagano v Goord, 263 AD2d 756).
Cardona, P. J., Crew III, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.